COURT OF APPEALS OF VIRGINIA


Present: Judges Clements, Agee * and Felton
Argued at Richmond, Virginia


JEMOND TAVARES TOWNES
                                           MEMORANDUM OPINION * * BY
v.   Record No. 0577-02-2                JUDGE WALTER S. FELTON, JR.
                                                APRIL 1, 2003
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF POWHATAN COUNTY
                     Thomas V. Warren, Judge

          Marc R. Amos (Amos & Amos, PLLC, on brief),
          for appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     Jemond Townes was convicted in a bench trial for unlawful

wounding, in violation of Code § 18.2-51.     On appeal, he contends

the evidence was insufficient to prove beyond a reasonable doubt

that he acted with the requisite intent to maim or disable.      We

affirm the judgment of the trial court.




     * Justice Agee participated in the hearing and decision of
this case prior to his investiture as a Justice of the Supreme
Court of Virginia.

     ** Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                          I. BACKGROUND 1

     On the evening of February 6, 2001, Juvenile Corrections

Officer Hasan Brown was involved in a melee with several cadets

(juvenile inmates) at the Beaumont Juvenile Correction Center

("BJCC").   BJCC personnel present during the melee, in addition

to Officer Brown, included Lieutenant L.V. Gates, Officer

Patterson, and Sergeant Degrate.   Jemond Townes and three other

male inmates, McQuilla, Williams, and Gulley, refused to go to

their rooms at the designated 9:30 p.m. bedtime.    When the

inmates became rowdy, officers attempted to restrain them.

Williams and Gulley attacked Officer Brown, knocking him to the

floor.

     Once on the floor, Williams and Gulley began punching and

kicking Officer Brown.   They struck him in the ribs, and one of

the two inmates attempted to choke him.     Officer Patterson

proceeded to assist Officer Brown and began wrestling with

Gulley.   As a result, Officer Brown was able to regain his feet.

He continued struggling with Williams.

     While Officer Brown continued his struggle to restrain

Williams, Townes approached Officer Brown, grabbed him, lifted

him slightly off the floor, and "hip-tossed" him to the floor.

When he was tossed to the floor, Officer Brown landed on the


     1
       As the parties are fully conversant with the record in
this case and because this memorandum opinion carries no
precedential value, only those facts necessary to a disposition
of this appeal are recited.
service radio located on his belt.           As a result of the melee, he

sustained bruised right ribs, a left bruised kidney, and

multiple bruises on his back.        Officer Brown missed two months

of work due to the injuries he sustained from the attack.

       At trial, Townes testified in his own behalf.         He intimated

that when he picked up Officer Brown, his intent was not to hurt

him.       Townes stated his intent was to put Officer Brown on the

table located in the room in order to calm him down, but he

missed the table and fell on the floor.

       The trial court found Townes guilty of unlawful wounding,

in violation of Code § 18.2-51.

                               II.    ANALYSIS

       Townes contends that the evidence was insufficient to

convict him of unlawful wounding. 2          We disagree.

               When a defendant challenges on appeal the
               sufficiency of the evidence to sustain his
               conviction, it is the duty of an appellate
               court to examine the evidence that tends to
               support the conviction and to permit the
               conviction to stand unless the conviction is
               plainly wrong or without evidentiary
               support. If there is evidence to support
               the conviction, an appellate court is not
               permitted to substitute its own judgment for
               that of the finder of fact, even if the
               appellate court might have reached a
               different conclusion.


       2
       The unlawful wounding statute, Code § 18.2-51, states in
pertinent part that if a person unlawfully "shoot[s], stab[s],
cut[s], or wound[s] any person or by any means cause him bodily
injury, with the intent to maim, disfigure, disable, or kill, he
shall . . . be guilty of a . . . Class 6 felony."


                                     - 3 -
          Additionally, upon appellate review, the
          evidence and all inferences reasonably
          deducible therefrom must be examined in the
          light most favorable to the Commonwealth,
          the prevailing party in the trial court.
          Any evidence properly admitted at trial is
          subject to this review.

Conrad v. Commonwealth, 31 Va. App. 113, 123, 521 S.E.2d 321,

326 (1999) (quoting Commonwealth v. Presley, 256 Va. 465,

466-67, 507 S.E.2d 72, 72 (1998)).

     Townes argues that the evidence was insufficient to prove his

guilt because there was no evidence of a weapon being used and his

assault of Officer Brown was not otherwise "attended with such

circumstances of violence and brutality" that the requisite intent

to maim, disfigure, disable or kill could be reasonably inferred

by the trial court.   Fletcher v. Commonwealth, 209 Va. 636,

640-41, 166 S.E.2d 269, 273 (1969).    We disagree.

          "[I]ntent is the purpose to use a particular
          means to effect a definite result."
          Banovitch v. Commonwealth, 196 Va. 210, 218,
          83 S.E.2d 369, 374 (1954). "The nature and
          extent of the bodily injury and the means by
          which [it is] accomplished may reflect this
          intent but are not exclusive factors."
          Campbell [v. Commonwealth], 12 Va. App.
          [476,] 483, 405 S.E.2d [1,] 4 [(1991) (en
          banc)]. The requisite intent may be proven
          from circumstances, which include the
          defendant's conduct. See id. at 484, 405
          S.E.2d at 4; Banovitch, 196 Va. at 216, 83
          S.E.2d at 373. "The fact finder is entitled
          to draw inferences from those facts proven
          to be true, so long as the inferences are
          reasonable and justified." Cottee v.
          Commonwealth, 31 Va. App. 546, 555, 525
          S.E.2d 25, 30 (2000) (citation omitted).



                               - 4 -
Luck v. Commonwealth, 32 Va. App. 827, 832, 531 S.E.2d 41, 43

(2000).

     The record indicates Officer Brown was involved in an

altercation with two juvenile inmates who knocked him to the

floor and proceeded to attack him.      When he returned to his

feet, Lt. Gates observed Townes "get out of his seat and go over

and slam [Officer Brown].   He lifted that officer up -- and not

high -- and grabbed him . . . and slammed him to the floor."

Officer Brown landed on the radio located on his waistband.       He

suffered bruised ribs, a bruised kidney, and multiple bruises on

his back.   Officer Brown missed two months of work.

     Townes testified that he did not intend to harm Officer

Brown, but that his intent was to calm Officer Brown down by

setting him down on a table that was located in the room.

     In rendering its decision, the trial court stated:

            Mr. Townes, I believe the testimony of Mr.
            Brown and I believe the testimony of the
            Virginia State Trooper and I believe the
            testimony of Lt. Gates. And I do not
            believe your testimony. This is a case of
            three inmates - - or four - - trying to take
            over a situation and putting themselves in
            charge. And I don't believe you.

            I find you guilty of unlawful wounding. And
            I think you clearly wounded that man and you
            intended to disable him with the intent to
            take him out. You are guilty of that.

In its role of judging witness credibility, the trial court is

entitled to disbelieve the self-serving testimony of Townes and

conclude that he was lying to conceal his guilt.     Moreover, the

                                - 5 -
trial court could reasonably conclude as inconceivable and

incredulous, the claim that a person would use a hip-toss,

thereby resulting in the "slamming" of another to the floor, as

a means of calming that other person.   The credibility of a

witness and the inferences to be drawn from proven facts are

matters solely for the fact finder's determination.     See

Mughrabi v. Commonwealth, 38 Va. App. 538, 547-48, 567 S.E.2d

542, 546 (2002).

     Based on the attendant circumstances, the evidence was

sufficient for the trial court to conclude that Townes attacked

Officer Brown with the intent to maim or disable him.    The

judgment of the trial court is affirmed.

     The Court notes that the final sentencing order entered by

the trial court erroneously reflects that Townes was found

guilty of malicious wounding.   Accordingly, this case is

remanded to the trial court for the sole purpose of amending the

final order to reflect that Townes was found guilty of unlawful

wounding.

                                           Affirmed and remanded.




                                - 6 -